If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS



DESMOND RICKS,                                                      FOR PUBLICATION
                                                                    October 29, 2019
               Plaintiff-Appellant,

v                                                                   No. 342710
                                                                    Court of Claims
STATE OF MICHIGAN,                                                  LC No. 17-000159-MZ

               Defendant-Appellee.


Before: JANSEN, P.J., and CAMERON, and TUKEL, JJ.

JANSEN, P.J. (dissenting).

       Because I believe the Wrongful Imprisonment Compensation Act (WICA), MCL
691.1751 et seq., does not mandate a setoff for the time Plaintiff, Desmond Ricks, spent
incarcerated between October 13, 1992, and February 8, 1998, because of a parole violation,
which was a consequence of a wrongful conviction, I respectfully dissent.

        Ricks argues on appeal that he is entitled to compensation under WICA for the time he
spent incarcerated on parole violations. The Michigan Department of Corrections (MDOC)
Basic Information Sheet confirms that if Ricks had not been wrongfully convicted of second-
degree murder and felony-firearm, his parole would not have been violated. Indeed, Ricks’
parole was rescinded solely because Ricks incurred another sentence while on parole. More
specifically, Ricks argues that the WICA does not mandate a setoff where another concurrent or
consecutive sentence resulted from a wrongful conviction. I agree.

       We review issues of statutory interpretation de novo. Maples v State, ___ Mich App ___,
___; ___ NW2d ___ (2019) (Docket No. 343394); slip op at 3.

       When interpreting a statute, our goal “is to ascertain and give effect to the intent
       of the Legislature.” Portelli v IR Constr Prods Co, Inc, 218 Mich App 591, 606;
       554 NW2d 591 (1996). Unidentified terms in a statute “must be given their plain
       and ordinary meanings, and it is proper to consult a dictionary for definitions.”
       Halloran v Bhan, 470 Mich 572, 578; 683 NW2d 129 (2004). This Court must
       avoid interpreting a statute in a way that would make any part of it meaningless or



                                               -1-
       nugatory. Sweatt v Dep’t of Corrections, 468 Mich 172, 183; 661 NW2d 201
       (2003). [Maples, ___ Mich App at ___; slip op at 3-4.]

         WICA waives immunity for the State and allows “[a]n individual convicted under the law
of this state and subsequently imprisoned in a state correctional facility for 1 or more crimes that
he or she did not commit [to] bring an action for compensation” against the state. MCL
691.1753. The purpose of WICA is “to provide compensation and other relief for individuals
wrongfully imprisoned for crimes; to prescribe the powers and duties of certain state and local
governmental officers and agencies; and to provide remedies.” 2016 PA 343.

       To bring a successful WICA claim, MCL 691.1755(1) provides that a plaintiff is required
to prove by clear and convincing evidence that:

               (a) [t]he plaintiff was convicted of 1 or more crimes under the law of this
       state, was sentenced to a term of imprisonment in a state correctional facility for
       the crime or crimes, and served at least part of the sentence.

               (b) The plaintiff’s judgment of conviction was reversed or vacated and
       either the charges were dismissed or the plaintiff was determined on retrial to be
       not guilty. However, the plaintiff is not entitled to compensation under this act if
       the plaintiff was convicted of another criminal offense arising from the same
       transaction and either that offense was not dismissed or the plaintiff was
       convicted of that offense on retrial.

              (c) New evidence demonstrates that the plaintiff did not perpetrate the
       crime and was not an accomplice or accessory to the acts that were the basis of
       the conviction, results in the reversal or vacation of the charges in the judgment of
       conviction or a gubernatorial pardon, and results in either dismissal of all the
       charges or a finding of not guilty on all of the charges on retrial.

Here, fulfilling all of the requirements of MCL 691.1755(1)(a)-(c), Ricks was awarded
compensation under MCL 691.1755(2), which states:

              (2) Subject to subsections (4) and (5), if a court finds that a plaintiff was
       wrongfully convicted and imprisoned, the court shall award compensation as
       follows:

              (a) Fifty thousand dollars for each year from the date the plaintiff was
       imprisoned until the date the plaintiff was released from prison, regardless of
       whether the plaintiff was released from imprisonment on parole or because the
       maximum sentence was served. For incarceration of less than a year in prison,
       this amount is prorated to 1/365 of $50,000.00 for every day the plaintiff was
       incarcerated in prison.


      MCL 691.1755(4) and (5) place limitations on a plaintiff’s compensation.                 MCL
691.1755(4) is pertinent here, and provides:


                                                -2-
              (4) Compensation may not be awarded under subsection (2) for any time
       during which the plaintiff was imprisoned under a concurrent or consecutive
       sentence for another conviction. [MCL 691.1755(4).]


Ricks argues that in this scenario, where he was imprisoned under a concurrent or consecutive
sentence for parole violations resulting from his wrongful conviction, MCL 691.1755(4) does not
conform to the purpose of WICA, or the harm that it was designed to remedy. I agree.

        The primary goal of judicial interpretation of statutes is to ascertain and give effect to the
Legislature’s intent. Mich Ed Ass’n v Secretary of State (On Rehearing), 489 Mich 194, 217;
801 NW2d 35 (2011). The provisions of a statute should be construed reasonably and in context.
McCahan v Brennan, 492 Mich 730, 739; 822 NW2d 747 (2012). The Legislature is presumed
to have intended the meaning it plainly expressed, Joseph v Auto Club Ins Ass’n, 491 Mich 200,
206; 815 NW2d 412 (2012), and clear statutory language must be enforced as written. Velez v
Tuma, 492 Mich 1, 16-17; 821 NW2d 432 (2012). When construing a statute, courts “must look
to the object of the statute in light of the harm it is designed to remedy, and strive to apply a
reasonable construction that will best accomplish the Legislature’s purpose.” Marquis v
Hartford Accident & Indemnity, 444 Mich 638, 644; 513 NW2d 799 (1994). In doing so, this
Court may consider a variety of factors and apply principles of statutory construction, but it
“should not abandon the canons of common sense.” Id. “Statutes should be construed so as to
prevent absurd results, injustice, or prejudice to the public interest.” McAuley v Gen Motors
Corp, 457 Mich 513, 518; 578 NW2d 282 (1998). Remedial statutes are to be liberally
construed in favor of the persons intended to be benefited. Empson-Laviolette v Crago, 280
Mich App 620, 629; 760 NW2d 793 (2008).

        I appreciate the majority’s thorough analysis relating to MCL 691.1755(4), and
understand their conclusion that a strict interpretation of MCL 691.1755(4) prevents Ricks from
receiving compensation for the time he was imprisoned between October 13, 1992 and
February 8, 1997. However, I believe the majority overlooks the fact that this statute is remedial
in nature, and therefore should be liberally construed in favor of the wrongfully convicted,
Empson-Laviolette, 280 Mich App at 629, and that such a stringent result in this case would not
give effect to the Legislature’s intent. Mich Ed Ass’n, 489 Mich at 217. Indeed, the purpose of
WICA is to “provide compensation and other relief for individuals wrongfully imprisoned for
crimes . . . and to provide remedies.” 2016 PA 343.

       The MDOC Basic Information Sheet indicates that Ricks’ parole was revoked and his
sentences for his armed robbery and assault convictions reinstated solely because he was
wrongfully convicted of second-degree murder and felony-firearm while on parole. Put another
way, Ricks’ parole violation was entirely contingent on the wrongful convictions. In addition to
the MDOC Basic Information Sheet, Cynthia Partridge, a time computation manager for the
MDOC, testified via affidavit that Ricks’ parole was revoked for incurring the second-degree
murder and felony-firearm convictions. Specifically, Partridge averred:

              I conducted a search of MDOC’s electronic and paper records to
       determine the dates Desmond Ricks was housed in a correctional facility
       maintained and operated by the MDOC and for which offenses he was

                                                 -3-
       incarcerated. Mr. Ricks was housed in a MDOC facility beginning on February
       19, 1987 after he was convicted of Armed Robbery and Assault with Intent to
       Rob While Armed (“A” sentences) and sentenced to 4 to 10 years on each
       sentence, concurrently. Mr. Ricks was paroled on May 30, 1991, after serving a
       little more than 4 years on his “A” sentences. Mr. Ricks’[s] parole was violated
       and he was again incarcerated beginning October 13, 1992, and ending on May
       26, 2017, after he was convicted of Felony Firearm and Second-Degree Murder
       (“B” sentences). From October 13, 1992, to February 8, 1997, Mr. Ricks was
       incarcerated for the 1987 convictions for which he was paroled in 1991 (“A”
       sentences). Mr. Ricks served his maximum 10-year sentence on his 1987
       convictions for Armed Robbery and Assault with Intent to Rob While Armed.
       Mr. Ricks did not begin serving time exclusively for Felony Firearm and Second-
       Degree Murder until February 9, 1997.


        I would conclude that because the Legislature’s clearly articulated intent in enacting
MCL 691.1755(4) was to compensate plaintiffs who were incarcerated because of wrongful
convictions, Ricks is entitled to additional compensation under WICA for $216,438.36, where
the sole reason he was serving time for a parole violation was his wrongful convictions. I
believe any other result is unjust.


                                                         /s/ Kathleen Jansen




                                             -4-